Citation Nr: 1731269	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-42 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder. 

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to service connection for diabetes mellitus, type 2 (diabetes). 

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities. 

5.  Entitlement to service connection for a skin disorder. 

6.  Entitlement to service connection for a heart disorder. 

7.  Entitlement to service connection for hypertension. 

8.  Entitlement to service connection for an eye disorder. 

9.  Entitlement to service connection for a headache disorder. 

10.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Heather A. Vanhoose, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to February 1966 with the United States Navy. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, June 2009, and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In pertinent part, in the May 2008 rating decision, the RO denied service connection for an acquired psychiatric disorder, bilateral knee disability, diabetes, diabetic neuropathy of the hands and feet and skin cancer of the head.  In the June 2009 rating decision, the RO denied service connection for a heart disorder (claimed as coronary artery disease), hypertension, an  eye disorder (claimed as diabetic retinopathy), a headache disorder and vertigo.  Moreover, in April 2010, the RO denied service connection a skin disorder.  

In February 2010, the Veteran testified during a personal RO hearing with respect to the issues currently on appeal.  A transcript of the hearing is included in the record and has been reviewed.

In September 2014, the Board reopened the claims of service connection for psychiatric disorder and bilateral knee disorder and remanded those issues on the merits as well as the remaining issues on appeal for further development.  The case has now been returned for appellate review.  

In its prior remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to afford the Veteran VA examinations with etiological opinions as well as obtain additional VA treatment records.  Additional VA treatment records dated to March 2017 have been associated with the record.  The Veteran was afforded VA examinations in July 2015, which are adequate for appellate review because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  As such, the Board finds that there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran had service aboard the USS Bennington (CVS 20) offshore and in the open waters of the Republic of Vietnam from July to September 1965; however, the Veteran was never on ground in Vietnam or in the inland waterways of Vietnam; nor was he otherwise directly exposed to herbicides during service. 

2.  The Veteran does not currently have a diagnosis of PTSD.

3.  An acquired psychiatric disability other than PTSD, including bipolar disorder, was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.

4.  Bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not otherwise related to such service.

5.  Diabetes is not shown to be causally or etiologically related to any disease, injury, or incident in service,  and is not otherwise related to such service.

6.  Peripheral neuropathy of the upper and lower extremities is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not otherwise related to such service.

7.  A skin disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

8.  A heart disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not otherwise related to such service.

9.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not otherwise related to such service.

10.  The Veteran has not been diagnosed with an eye disorder other than refractive errors; and there is no evidence of aggravation or an additional disability of the eyes superimposed on such refractive errors that is related to military service.

11.  A headache disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not otherwise related to such service.

12.  Vertigo is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not otherwise related to such service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, including PTSD and bipolar disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a bilateral knee disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ § 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for a skin disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303  (2016).

6.  The criteria for service connection for a heart disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

7.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for an eye disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

9.  The criteria for service connection for a headache disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

10.  The criteria for service connection for vertigo have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, arthritis, diabetes mellitus, cardiovascular renal disease, hypertension, and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as arthritis, diabetes mellitus, cardiovascular renal disease, hypertension, and organic diseases of the nervous system, including peripheral neuropathy, migraines and vertigo, are diseases enumerated under 38 C.F.R. § 3.309(a), service connection may be established based on a showing of continuity of symptomatology.   However, as the Veteran has not been diagnosed with psychoses, continuity of symptoms alone may not be used to establish service connection. 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include type II diabetes and ischemic heart disease.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  In addition, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).  Nevertheless, although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20.309.  

The Veteran has asserted that his diabetes, heart disorder, and hypertension are due to exposure to herbicides while stationed on board ship in the waters of Vietnam.  The record shows that the Veteran is the recipient of a Vietnam Service Medal.  However, receiving this medal alone does not establish service in Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  Although the Veteran reported to his private physician in 2008 that he stepped foot in Vietnam, service treatment and personnel records do not show that the Veteran ever stepped foot in Vietnam.  Moreover, during his hearing testimony and at subsequent VA examinations, the Veteran reported that he did not go ashore in Vietnam, but rather was exposed to herbicides while stationed aboard ship.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran ever stepped foot in Vietnam.  

However, service personnel records show that the Veteran had service aboard the USS Bennington (CVS 20) offshore and in the open waters of the Republic of Vietnam from July 1965 to September 1965.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101 (29)(A); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a) (2016); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).

Historically, the Veterans Benefits Administration (VBA) has extended the herbicide presumption to naval ships which entered Vietnam's inland waterways or those which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships).  See, e.g., Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1 (M21-1), pt. IV, subpt. ii, § 1.H.2.b.

Significantly, in April 2015, the United States Court of Appeals for Veterans Claims, in addressing a claim for presumptive service connection based on herbicide exposure while that veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as an offshore, rather than an inland, waterway, was inconsistent with the identified purpose of the statute and regulation: providing compensation to veterans based on the likelihood of exposure to herbicides.  Gray v. McDonald, 27 Vet. App. 313, 326 (2015).

As a result of the Gray decision, the VBA revised its Live Manual as to which bodies of water in Vietnam constitute inland waterways.  The revised M21-1 defines coastal harbor waters as offshore, not inland waterways (see VBA Manual IV.ii.1.H.2.b.), and specifically lists Da Nang Harbor as offshore waters (blue-water Navy service).  See VBA Manual M21-1, IV.ii.1.H.2.c.

VBA also updated its list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  However, the VBA does not recognize the USS Bennington as having been located on inland waters in Vietnam while the Veteran was stationed onboard.  The list does show that the USS Bennington entered Qui Nhon Bay Harbor to pick up Bob Hope for onboard Christmas show on December 26, 1966.  However, the Veteran was no longer on active duty and stationed aboard the USS Bennington at that time.  Consequently, the Board must conclude that the Veteran did not serve on a ship that docked on the shores or piers of Vietnam, operated temporarily in the Vietnam inland waterways, or operated on close coastal waters for extended periods and, therefore, is not presumed to have been exposed to herbicides.  

Furthermore, the record does not otherwise show, that he was exposed to herbicides at any other point during his military service.  The Board acknowledges that the Veteran asserts that he was exposed through contact with plane equipment.  However, there is simply no persuasive evidence and the Board is unaware of any official findings that one could be exposed to herbicides through contact with such equipment without ever having been directly exposed to herbicides.  

Accordingly, presumptive service connection for diabetes and ischemic heart disease as related to such exposure is not warranted.  Moreover, as the evidence shows that the Veteran was not exposed to herbicides, there is no basis for establishing service connection for any other disorder on appeal, including hypertension,  as associated with exposure to herbicides.   See Combee, cited above.  

Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disability, including PTSD and bipolar disorder.  At his hearing, the Veteran testified that while in the waters off Vietnam, he witnessed a plane go down and saw battles on the shore.  He also reported that what bothered him the most was attending funerals for friends who died in Vietnam.  He also testified that his psychiatric disorder was due to being kept on active duty for a four month extension during which time his fiancée married someone else.      

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

Further, 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

For cases certified to the Board prior to August 4, 2014 (such as the instant case), the diagnosis of PTSD must be in accordance with the American Psychiatric Association 's Diagnostic and Statistical Manual of  Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

Service treatment records are silent with respect to any complaints or diagnoses pertaining to an acquired psychiatric disorder.  The February 1966 service examination prior to discharge showed that the Veteran was clinically evaluated as psychiatrically normal.   

However, in January 1975, the Veteran was admitted to a private hospital.  He had become disorganized after a viral infection that had progressed to the point that he could not function.  The discharge diagnosis was acute schizophrenic episode, apparently in remission at the time of discharge.  

The Veteran underwent a service reenlistment examination in November 1977.  Again, the Veteran was clinically evaluated as psychiatrically normal.  In his contemporaneous medical history, the Veteran expressly denied frequent trouble sleeping, depression, excessive worry or nervous trouble of any sort.  Although the Veteran underwent a reenlistment examination, he did not serve another period of active duty.  

In June 1994, private clinical records show that he was again seen for psychiatric evaluation.  The assessment was probable bipolar disorder, hypomanic.  

The Veteran initially sought treatment with the VA in January 2005.  At that time, he gave a past medical history of bipolar disorder.  Follow up VA clinical records continue to show a diagnosis of bipolar disorder.  

In support of his claim, the Veteran submitted a December 2008 opinion from a medical doctor that indicated that the Veteran suffered from PTSD that was chronic and progressive in nature.  The examiner opined that the Veteran's disorder was more likely than not caused and/or brought about while the Veteran served in the Navy and in the country of Vietnam.  

Moreover, in February 2009, the Veteran underwent a private psychological evaluation.  The examiner noted that records were not available for review at the time of the evaluation.  At that time, the Veteran reported that he had always had psychiatric problems.  He also stated that he was stationed in Vietnam in a war zone.  He also reported that he endured three typhoons.  The examiner diagnosed PTSD and bipolar disorder.  The examiner found that the Veteran suffered significant psychopathology since exposure to natural disasters and combat-related events during Vietnam.  The examiner did not offer a clear etiological opinion with respect to the Veteran's bipolar disorder.  

The Veteran was afforded a VA examination in July 2015.  The electronic record was reviewed.  The Veteran stated he was in Guam and Philippines for about 18 months, and was once in the South Pacific Ocean for four months during 1965, on an aircraft carrier that flew air missions into Vietnam "24x7".  However, the Veteran specifically denied experiencing any combat events and clarified that he was never in Vietnam.  The examiner diagnosed unspecified bipolar disorder and related disorder.  The examiner noted that the Veteran's stressor related to fear of hostile military or terrorist activity was sufficient to meet criterion A to support diagnosis of PTSD.  However, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD.  

The examiner found that the Veteran's diagnosed disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized the Veteran denied any history of seeing mental health providers prior to or during military service.  The Veteran first presented for mental health care in 2005.  Mental health records reviewed indicated the Veteran was diagnosed with bipolar disorder, not PTSD, and has been consistently treated for the  same disorder since that time, with no evidence of PTSD symptoms consistently reported in his mental health chart.  Further, mental health records reflect he has told mental health providers that his bipolar symptoms did not begin until after military service.  Therefore, as bipolar disorder is known to be of a genetic etiology, military service could not have caused bipolar disorder.  However, it is known that stress such as military service can induce onset of certain endogenous disorders, including bipolar disorder; however, as noted, service treatment records are silent as to any evidence that bipolar disorder had its onset while the Veteran was in service.  Therefore, it is less than at least as likely as not that his current diagnosis of unspecified bipolar and related disorder is due to military service.

Initially, based on the VA examination as well as the VA clinical records, the Board must conclude that the Veteran does not suffer from PTSD. Although recognizing the Veteran's stressor of fear of hostile military or terrorist activity,  the VA examiner clearly found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  Rather, the examiner diagnosed bipolar disorder and rationalized that the medical evidence shows that he had been consistently treated for bipolar disorder with no evidence of PTSD symptoms.  Moreover, VA clinical records are also silent as to any diagnosis of PTSD. 

The Board recognizes that the December 2008 and February 2009 private opinions  indicated that the Veteran has PTSD related to service in Vietnam.  However, these diagnoses appear to be based at least in part on a finding that the Veteran had combat service in Vietnam, which the Veteran has expressly denied.   Accordingly, these medical opinions are accorded no probative weight on the question of whether the Veteran meets the diagnostic criteria for PTSD as they are based on an inaccurate history and are outweighed by the more probative VA examination with opinion, which was obtained for the express purpose of determining whether the Veteran met the criteria for PTSD.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is competent to describe his psychiatric symptoms.  However, in the instant case, licensed medical professionals have determined that the Veteran does not meet the criteria for PTSD.  Importantly, the Veteran is not competent to render a diagnosis of PTSD as medical expertise is required to ascertain and diagnosis a certain psychiatric disability and the Veteran has not shown that he has such experience.  

Moreover, based on the medical evidence of record, the Board must find that service connection for the Veteran's diagnosed psychiatric disorder, including bipolar disorder, is also not warranted.  In this regard, service treatment records are silent with respect to any findings of chronic psychiatric disorder.  Moreover, there is no competent medical evidence linking any current psychiatric disability to service.  Again, after reviewing the claims file, the highly probative July 2015 VA examination with opinion found that the Veteran's bipolar disorder was not related to service and provided a detailed rationale for this opinion.  In this regard, the examiner determined that the Veteran's bipolar disorder was from a genetic etiology and the service treatment records are silent as to any evidence that bipolar disorder had its onset while the Veteran was in service.  Importantly, there is no competent evidence of record to refute this opinion.  

Significantly, although there was an acute psychiatric episode in 1975, the first post-service evidence of bipolar disorder was in 1994, approximately 28 years after the Veteran's discharge from service.  Significantly, in his November 1977 report of medical history, the Veteran expressly denied any psychiatric symptoms.  A lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Importantly, although the Veteran has reported always experiencing psychiatric symptoms, the Veteran's psychological disorder is not one of those diseases listed at 38 C.F.R. § 3.309(a).  Thus, a continuity of symptoms may not be used to establish service connection and a medical nexus is required.  See Walker, supra.

Again, in the instant case, the Veteran is competent to report any in-service symptoms, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for an acquired psychiatric disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Bilateral Knee Disorder

The Veteran is also seeking service connection for a bilateral knee disorder.  He asserts that he injured his knees while in service due to carrying heavy plane parts as part for his duties as an aviation storekeeper.  However, he never went to sick call.  He also asserts that bilateral knee pain has continued to the present.  

Service treatment records are silent with respect to any complaints, findings of diagnoses pertaining to the knees.  The Veteran's February 1966 service examination prior to discharge showed that the lower extremities were clinically evaluated as normal.  

Post service, a November 1977 reenlistment examination also shows that the Veteran's lower extremities were clinically evaluated as normal.  In a contemporaneous report of medical history, the Veteran expressly denied a "trick" or locked knee.  

VA treatment records dated in January 2005 shows degenerative joint disease of both knees.  The Veteran at that time reported problems with his knees since childhood.  Follow up VA clinical records continue to show complaints of chronic knee pain and treatment for the Veteran's knee disorders.  However, these records do not provide any sort of etiological opinion.  

In support of his claim, the Veteran submitted a December 2008 private opinion.  The examiner noted that the Veteran sustained "frequent pounded" upon his knees during service, especially his time aboard ships.  The examiner noted that the Veteran described frequent lifting of heavy material and constantly going up and down stairs while in service.  The examiner opined that it was at least as likely as not that the Veteran's bilateral knee disorder was directly related to his military service and is chronic and progressive in nature.  However, the examiner did not address the post-service medical evidence showing no chronic bilateral knee disorder for many years to specifically include the November 1977 service examination and medical history, and, in turn, did not provide an adequate rationale for this opinion.  

The Veteran was afforded a VA examination in July 2015.  The examiner reviewed the electronic record.  The Veteran reported symptomatic degenerative joint disease for the past five to seven years with no surgery to date.  The examiner diagnosed bilateral degenerative joint disease.  The examiner found that the claimed condition was less likely than not incurred in or caused by the claimed injury, event or illness.  The examiner rationalized that the Veteran had bilateral degenerative joint disease of the knees, the diagnosis having been made by x-rays in 2013.  The Veteran had bilateral knee pain for about five to seven years, prior to which he had no knee problems.  The service treatment records are silent with regard to any knee injuries or complaints, as would be expected, given the fact that his knees only began bothering him about five to seven years ago, over 40 years since separation from service.  

Again, the Veteran is competent to report injuries and/or symptoms in service as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, the Board finds the Veteran's current assertions of injuries to the knees in service and pertinent symptoms since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, although the Veteran reported that he injured his knees in service, there is no evidence of such injury.  The Board recognizes that in the hearing testimony, the Veteran has stated that he did not report his knee problems.  However, importantly, the November 1977 Report of Medical History, over 11 years after the Veteran's discharge from active, shows that the Veteran expressly denied any knee problems.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  Moreover, at the VA examination, the Veteran reported his onset of knee pain to be five to seven years prior.  These inconsistencies weigh against his statements of pertinent symptoms in and since service.  In sum, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he injured his knees in service and has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of documentation in the Veteran's service treatment records, the express denial of knee pain in the November 1977 Report of Medical History, the lack of medical evidence for many years after service; and the fact that he reported the onset of his symptoms to be five to seven years prior at the VA examination to be persuasive evidence against his claim.  Accordingly, while his contentions have been carefully considered, his statements are outweighed by the remaining evidence of record.  

After considering the totality of the evidence of record, the Board finds that service connection for a bilateral knee disability is not warranted as there is no competent evidence linking any disability to the Veteran's military service.  In this regard, the service treatment records do not reflect any complaints or findings with respect to the knees.  Again, the Veteran's statements concerning knee injuries in service have been found to not be credible.  

The first post-service medical evidence showing any complaints or findings relating to the knees in 2005, which is approximately 39 years after service discharge.  Such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307,  3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Moreover, there is no credible lay evidence or competent medical evidence showing pertinent symptoms since service.  See Walker, cited above.  Significantly, after reviewing the claims file, the highly probative July 2015 VA examination with etiological opinion found that the Veteran's current bilateral knee disability was not related to service.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a bilateral knee disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Diabetes

The present appeal also includes the issue of service connection for diabetes.  The Veteran has primarily asserted that his diabetes is due to exposure to herbicides while in service.  However, as discussed above, the Board has found that the Veteran was not exposed to herbicides while on active service.  Nevertheless, the Board will still determine whether the Veteran's diabetes is otherwise directly related to service.  

In this regard, service treatment records are silent with respect to any findings pertaining to diabetes.  The February 1966 discharge examination was silent with respect to any findings of diabetes.  Further, the November 1977 reenlistment examination and contemporaneous medical history are also silent with respect to any findings of diabetes.  

A November 1994 private medical consultation showed that the Veteran denied history of adult onset diabetes mellitus.  

VA clinical records beginning in 2005 show treatment for diabetes, but do not provide any sort of etiological opinion. 

The December 2008 private opinion indicated that the Veteran's diabetes was due to in-service exposure to Agent Orange.  However, again, the Board has found that the Veteran was not exposed to herbicides while in service.  In turn, this opinion has no probative value as it was based on an incorrect finding.  

The Veteran was afforded a VA examination in July 2015.  The examiner noted that the Veteran was diagnosed with diabetes in 2005.  The examiner opined that the Veteran's diabetes was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that the Veteran does have a diagnosis of diabetes mellitus that was diagnosed about 10 years ago.  The service treatment records are silent with regard to any diagnosis of diabetes mellitus, as would be expected given the fact that the diagnosis was not made until about 40 years after separation from service.

Based on the evidence of record, the Board must find that service connection for diabetes mellitus, type II, is not warranted.  Service treatment records are silent with respect to any findings pertaining to diabetes.  Importantly, it was many years after service before the Veteran was diagnosed with diabetes.  As such, the presumption of service incurrence may not be presumed as there was no diagnosis within one year of service.  Additionally, the July 2015 VA examiner opined that diabetes was not related to service and provided a detailed rationale for such opinion.  There is no medical evidence of record to refute this opinion.  Further, the Board observes that there is no lay or medical evidence documenting  pertinent symptoms since service.  See Walker, supra.   The Veteran and the post service medical evidence indicate that he was diagnosed with diabetes mellitus approximately in 2005, many years after service.  

The Board has also considered the Veteran's statements that he believes his diabetes is due to service.  Again, the Veteran claims that it is due to herbicide exposure and the Board has found no such exposure.  Moreover, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give a medical opinion as to whether his diabetes is related to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, his statements are outweighed by highly probative VA examination.
 
In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Peripheral Neuropathy of the Upper and Lower Extremities 

The Veteran asserts that he has peripheral neuropathy of the upper and lower extremities associated with his diabetes mellitus.  He has also indicated that his peripheral neuropathy is due to herbicide exposure.

Service treatment records are silent with respect to any peripheral neuropathy of the upper and lower extremities.  The February 1966 discharge service examination and the November 1977 reenlistment examination both showed that the upper and lower extremities were clinically evaluated as normal.  In his November 1977 medical history, the Veteran expressly denied neuritis or any other symptoms associated with peripheral neuropathy.  

Again, the December 2008 private opinion indicated that the Veteran had peripheral neuropathy due to exposure to herbicides.  However, as discussed above, the Board has found that the Veteran was not exposed to herbicides.  

At the July 2015 VA examination, the Veteran denied numbness, burning or tingling in his feet.  He claimed he has numbness in fingers at both hands for the past four to five years.  An EMG of the lower extremities in January 2014 did not show evidence of peripheral neuropathy.  The examiner opined that the Veteran's peripheral neuropathy of the upper and lower extremities were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that the Veteran denied any pain, numbness or tingling
in his feet, and an EMG dated January 2014 was negative for peripheral
neuropathy.  He does have numbness in fingers of both hands for the past three to four years; however, in the absence of diabetic peripheral neuropathy in the lower
extremities, the etiology of his upper extremity symptom is not diabetes.  The
cause is currently unknown.  The service treatment records are silent with regard to
any symptoms of neuropathy, which is expected given the fact that his symptom
of numbness in both hands did not begin until about 45 years after separation
from service.

Based on the evidence of record, the Board must find that service connection for peripheral neuropathy of the upper and lower extremities, is not warranted.  Service treatment records are silent with respect to any findings pertaining to peripheral neuropathy of the upper and lower extremities.  Initially, the Boards finds that the probative evidence of record shows that the Veteran does not have a diagnosis of peripheral neuropathy of the lower extremities.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the instant case, based on the evidence of record, the Veteran has not suffered from peripheral neuropathy of the lower extremities at any point during the course of the appeal or, for that matter, prior to the appeal period.  Again, the January 2014 EMG was negative for peripheral neuropathy of the lower extremities and the Veteran expressly denied any symptoms at the VA examination.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Moreover, it was many years after service before the Veteran experienced symptoms pertaining to the upper extremities.  As such, the presumption of service incurrence may not be presumed as there was no diagnosis within one year of service.  Additionally, the July 2015 VA examiner opined that peripheral neuropathy of the upper extremities was not related to service and provided a detailed rationale for such opinion.  There is no medical evidence of record to refute this opinion.  Further, the Board observes that there is no lay or medical evidence documenting  pertinent symptoms since service.  See Walker, supra.   

Again, the Veteran claims that his peripheral neuropathy is due to herbicide exposure and the Board has found no such exposure.  Moreover, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give a medical opinion as to whether his peripheral neuropathy is related to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, his statements are outweighed by highly probative VA examination.
 
Further, as the Veteran has not been awarded service connection for diabetes, there is no basis for granting peripheral neuropathy on a secondary basis.  See 38 C.F.R. § 3.310. 

In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the upper and lower extremities  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Skin disorder 

The Veteran is asserting that his skin disorder is due to service as he was exposed to the sun while working on the flight deck.  At the Board hearing, the Veteran reported that he had experienced scaly skin since the sun exposure in service.  

Service treatment records are silent with respect to any complaints or findings pertaining to the skin.  The February 1966 discharge examination showed that the skin was clinically evaluated as normal.  Likewise, the November 1977 reenlistment examination again showed that the skin was clinically evaluated as normal.  Importantly, in his contemporaneous medical history, the Veteran expressly denied skin diseases as well as tumor, growth cyst and cancer.  

Post-service in November 1994, the Veteran again expressly denied skin rash, lumps or mass anywhere on the body.  

The first post-service medical evidence of a skin disorder is a January 2005 VA clinical record that showed one hyperkeratotic area on the scalp, suspicious for skin cancer.  

The July 2015 VA examiner found that the Veteran's skin disorder, diagnosed as actinic keratosis, which was a premalignant skin lesion, was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that this disorder was originally diagnosed in 2013.  The examiner rationalized that the Veteran's service treatment records are silent with regard to any pre-malignant skin lesions of the head or scalp.  

Again, here, the Veteran is competent to report injuries and/or symptoms in service as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, although the Veteran's testimony concerning sun exposure on the flight deck is credible as it is consistent with the circumstances of his service, the Board finds the Veteran's current assertions of pertinent symptoms since service to not be credible.  Importantly, the November 1977 report of medical history, over 11 years after the Veteran's discharge from active duty, shows that the Veteran expressly denied any skin diseases.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  Further, in November 1994, 28 years after his discharge from service, the Veteran again expressly denied any history of skin problems.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Moreover, the first post-service medical evidence of any skin disorder on the scalp is in January 2005.  These inconsistencies weigh against his statements of pertinent symptoms in and since service.  In sum, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence.  

In sum, the combination of the lack of documentation in the Veteran's service treatment records, the express denial of skin problems in the November 1977 Report of Medical History and again in November 1994, and the lack of medical evidence for many years after service to be persuasive evidence against his claim.  Accordingly, while his contentions have been carefully considered, his statements are outweighed by the remaining evidence of record.  

After considering the totality of the evidence of record, the Board finds that service connection for a skin disorder is not warranted as there is no competent evidence linking any disability to the Veteran's military service.  In this regard, the service treatment records do not reflect any complaints or findings with respect to the skin.  The first post-service medical evidence showing any complaints or findings relating to the skin is in 2005, which is approximately 39 years after service discharge.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Moreover, after reviewing the claims file, the highly probative July 2015 VA examination with etiological opinion found that the Veteran's current skin disability was not related to service.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a skin disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Heart disorder

The Veteran is also seeking service connection for a heart disorder.  The Veteran has primarily asserted that his heart disorder is due to exposure to herbicides while in service.  However, as discussed above, the Board has found that the Veteran was not exposed to herbicides while on active service.  Moreover, the probative medical evidence of record fails to show that the Veteran has been diagnosed with ischemic heart disease, which is presumed due to exposure to herbicides.  Nevertheless, the Board will still determine whether the Veteran's heart disorder is otherwise directly related to service.  

In this regard, service treatment records are silent with respect to any findings pertaining to a heart disorder.  The February 1966 discharge examination showed that the heart was clinically evaluated as normal.  Further, the November 1977 reenlistment examination also showed that the heart was clinically evaluated as normal.  Moreover, in his contemporaneous medical history, the Veteran expressly denied shortness of breath, pain or pressure in chest, palpitation or pounding heart or heart trouble.    

The November 1994 private medical consultation showed that the Veteran denied history of heart attack, heart failure, angina, rheumatic heart disease or heart murmur.  

The December 2008 private opinion indicated that the Veteran had coronary artery disease due to in-service exposure to Agent Orange.  However, again, the Board has found that the Veteran was not exposed to herbicides while in service.  Moreover, the probative evidence of record shows that the Veteran has not been diagnosed with coronary artery disease.  In turn, this opinion has no probative value as it was based on an incorrect finding.  

The July 2015 VA examiner diagnosed the Veteran with supraventricular arrhythmia, which was initially diagnosed in 2010.  The examiner observed that the Veteran had never had a heart catheterization, PCI, CABG or myocardial infarction.  The examiner also determined that the Veteran did not have ischemic heart disease.  He had a diagnosis of paroxysmal atrial tachycardia, which developed about five or six years ago, and required catheter ablation at St. Mary's Hospital with lasting results.  The examiner opined that the Veteran's heart condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that the Veteran's only heart condition is paroxysmal atrial
tachycardia (PAT), which first appeared about five years ago and has been successfully treated with catheter ablation.  He currently is in sinus rhythm and has been so since the ablation.  His service treatment records are silent with regard to any cardiac arrhythmia, which is logical given the fact that this condition did not develop until about 45 years following separation from service.

Based on the evidence of record, the Board must find that service connection for a heart disorder is not warranted.  Service treatment records are silent with respect to any findings pertaining to a heart disorder.  Importantly, it was many years after service before the Veteran was diagnosed with a heart disorder.  As such, the presumption of service incurrence may not be presumed as there was no diagnosis of a cardiovascular disease within one year of service.  Additionally, the July 2015 VA examiner opined that a heart disorder was not related to service and provided a detailed rationale for such opinion.  There is no medical evidence of record to refute this opinion.  Further, the Board observes that there is no lay or medical evidence documenting  pertinent symptoms since service.  See Walker, supra.   In this regard, the November 1994 consultation, over 28 years after active service, showed no history of any sort of heart disorder.    

The Board has also considered the Veteran's statements that he believes his heart disorder is due to service.  Again, the Veteran claims that it is due to herbicide exposure and the Board has found no such exposure.  Moreover, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give a medical opinion as to whether his heart is related to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, his statements are outweighed by highly probative VA examination.
 
In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Hypertension

The Veteran is also seeking service connection for hypertension.  He has primarily asserted that his hypertension is due to exposure to herbicides while in service.  However, as discussed above, the Board has found that the Veteran was not exposed to herbicides while on active service.  Nevertheless, the Board will still determine whether the Veteran's hypertension is otherwise related to service.  

In this regard, service treatment records are silent with respect to any findings pertaining to hypertension.  The February 1966 discharge examination was silent with respect to any findings of hypertension.  The Veteran's blood pressure was 104/68.  Further, the November 1977 reenlistment examination also was silent with respect to any finding of hypertension and the Veteran's blood pressure was 126/86.  Moreover, in his contemporaneous medical history, the Veteran expressly denied a history of high blood pressure.  However, there was a notation that the Veteran was treated for hypertension in 1975.  Regardless, the physician noted that there was no evidence of hypertension now and it was probably related to an upper respiratory infection and was not considered disqualifying.  

The November 1994 private medical consultation showed that the Veteran had a history of labile hypertension for several years, but had not been on medication.  His blood pressure was 120/84.  

VA clinical records in January 2005 showed a diagnosis of hypertension, on prescription with borderline blood pressure

The December 2008 private opinion indicated that the Veteran had hypertension due to in-service exposure to Agent Orange.  However, again, the Board has found that the Veteran was not exposed to herbicides while in service.  In turn, this opinion has no probative value as it was based on an inaccurate history.  

At the July 2015 VA examination, it was noted that the Veteran was found to have hypertension about five years ago at the same time is PAT was diagnosed.  The examiner found that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that the Veteran was not diagnosed with hypertension until 2010 at the same time his PAT was diagnosed.  His service treatment records are silent with regard to elevated blood pressure, which is logical given the fact that his hypertension was not diagnosed until about 45 years following service.  

Based on the evidence of record, the Board must find that service connection for hypertension is not warranted.  Service treatment records are silent with respect to any findings pertaining to hypertension.  Although the November 1977 medical history indicated that the Veteran was diagnosed with hypertension in 1975, the physician observed that it was associated with an upper respiratory infection and he no longer had hypertension.  Regardless, the diagnosis was still nine years after the Veteran's discharge from service.  In sum, it was many years after service before the Veteran was diagnosed with hypertension.  As such, the presumption of service incurrence may not be presumed as there was no diagnosis within one year of service.  Additionally, the July 2015 VA examiner opined that hypertension was not related to service and provided a detailed rationale for such opinion.  There is no medical evidence of record to refute this opinion.  Further, the Board observes that there is no lay or medical evidence documenting  pertinent symptoms since service.  See Walker, supra.   

The Board has also considered the Veteran's statements that he believes his hypertension is due to service.  Again, the Veteran claims that it is due to herbicide exposure and the Board has found no such exposure.  Moreover, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give a medical opinion as to whether his hypertension is related to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, his statements are outweighed by highly probative VA examination.
 
In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Eye Disorder 

The Veteran is also seeking service connection for an eye disorder.  He has asserted that he has diabetic retinopathy associated with diabetes. 

The Veteran's February 1966 service discharge examination showed that the Veteran's vision was 20/20.  In the November 1977 reenlistment examination, the Veteran's vision was again 20/20.  In his contemporaneous medical history, the Veteran expressly denied eye trouble.  

The Veteran was afforded a VA eye examination in June 2015.  The claims file was reviewed.  The examiner found that the Veteran had never been diagnosed with eye condition other than congenital or developmental errors of refraction.  Corrected visual acuity both near and distance was 20/40 or better in both eyes.  There was no visual defect.  The Veteran did not have diabetic retinopathy with scars and atrophy.  There was no reduction in vision.  

The Board observes that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Further, absent aggravation or superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992). 

Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.

VA's General Counsel issued an opinion interpreting 38 C.F.R. § 3.303(c) to mean that that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 67-90.  The VA General Counsel also has issued an opinion that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In the instant case, the VA examiner found that the Veteran did not have an eye disorder other than refractive errors.  Moreover, there is no evidence of an event or trauma to the eyes in service.  In turn, there is no evidence that the Veteran's refractive errors were aggravated or subject to a superimposed disease or injury during his military service that resulted in additional disability.  Service treatment records are silent with respect to any complaints or injuries to the eyes and his vision was 20/20 at discharge.  Thus, as the Veteran's current eye disorders are considered congenital or developmental defects of the eyes and not a disease or injury within the meaning of applicable legislation relating to service connection, service connection may not be allowed.

Again, in the instant case, the Veteran is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra.  .  

Therefore, the Board finds that service connection for an eye disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Headache Disorder 

The Veteran is also seeking service connection for a headache disorder.  He has generally asserted that his headaches are related to service.  

Service treatment records are silent with respect to any findings pertaining to headaches.  The February 1966 discharge examination was silent with respect to any findings of a chronic headache disorder.  Further, the November 1977 reenlistment examination also was silent with respect to any finding of a chronic headache disorder.  Moreover, in his contemporaneous medical history, the Veteran expressly denied a history of frequent or severe headache.  

The December 2008 private opinion found that the Veteran's chronic cephalgia due to tinnitus that was directly related to noise exposure in the service.  

VA clinical records in 2013 showed complaints of intermittent headaches.  

The July 2015 VA examiner diagnosed migraine headaches.  The Veteran reported that he had headaches when he had a stressful day, about once or twice per week.  The headaches had been occurring over the past several years as he and his wife are raising a teenage granddaughter.  The examiner opined that the Veteran's headache disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that the Veteran does have a diagnosis of headache, which is most likely a migraine variant.  It has been present for only several years, beginning during a stressful period of raising a teenage granddaughter.  The service treatment records are silent with regard to headaches, which is expected given the fact that they did not begin until several decades after separation from service.

Based on the evidence of record, the Board finds that service connection for migraines headaches is not warranted.  The Veteran's service treatment records are silent as to any complaints, findings, or diagnosis pertaining to migraines or any chronic headache disorder.  As there is no medical evidence of migraines within one year of service retirement, an award of service connection on a presumptive basis for a chronic disease is precluded.  38 C.F.R.  §§ 3.307, 3.309.   There is also no lay or medical evidence of a continuity of symptoms to establish service connection.  See Walker, supra.  In this regard, the first post-service medical evidence of a diagnosis of a chronic headache disorder is many years after service.  Further, the Veteran himself reported at the VA examination that his headache began several years ago while raising his teenage granddaughter.  Moreover, the highly probative VA examination with opinion found that the Veteran's headache disorder was not related to service and offered a detailed rationale for this opinion. 

Again, in the instant case, the Veteran is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra.  As such, his statement are outweighed by the more probative VA examination with opinion.  

Moreover, although the private examiner indicated that the Veteran's cephalgia was secondary to his tinnitus, as the Veteran has not been awarded service connection for tinnitus, there is no basis for granting service connection for headaches on a secondary basis.  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for a headache disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


Vertigo

The present appeal also includes the issue of entitlement to service connection for vertigo.  The Veteran has generally asserted that his vertigo is related to service.  

Service treatment records are silent with respect to any findings pertaining to vertigo.  Moreover, the February 1966 discharge examination, the November 1977 reenlistment examination and November 1977 medical history are also was silent with respect to any complaints or findings of vertigo.  

The December 2008 private examiner found that the Veteran had vertigo due to tinnitus that was directly related to service and routine noise exposure.  

The July 2015 VA examiner found that the Veteran's vertigo was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that the Veteran had episodic vertigo, once every six to 12 months, but he did not remember how long he had the problem.  His service treatment records are silent with respect to any vertigo, dizziness or lightheadedness.  

Based on the evidence of record, the Board finds that service connection for vertigo is not warranted.  The Veteran's service treatment records are silent as to any complaints, findings, or diagnosis pertaining vertigo.  As there is no medical evidence of vertigo within one year of service retirement, an award of service connection on a presumptive basis for a chronic disease is precluded.  38 C.F.R.  §§ 3.307, 3.309.   There is also no lay or medical evidence of a continuity of symptoms to establish service connection.  See Walker, supra.  In this regard, the first post-service medical evidence of a diagnosis of vertigo is many years after service.  Further, the Veteran himself reported at the VA examination that he could not remember the onset of his vertigo.  Moreover, the highly probative VA examination with opinion found that the Veteran's vertigo was not related to service and offered a detailed rationale for this opinion. 

Again, in the instant case, the Veteran is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra.  Thus, his statement are outweighed by the more probative VA examination with opinion.  

Moreover, although the private examiner indicated that the Veteran's vertigo was secondary to his tinnitus, as the Veteran has not been awarded service connection for tinnitus, there is no basis for granting service connection for vertigo on a secondary basis.  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for vertigo.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

Service connection for a bilateral knee disorder is denied. 

Service connection for diabetes mellitus, type 2 is denied. 

Service connection for peripheral neuropathy of the upper and lower extremities is denied. 

Service connection for a skin disorder is denied. 

Service connection for a heart disorder is denied. 

Service connection for hypertension is denied. 

Service connection for an eye disorder is denied. 

Service connection for a headache disorder is denied. 

Service connection for vertigo is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


